Citation Nr: 1342638	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing was held before a decision review officer in December 2010 and a transcript from the hearing is associated with the record.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R.              § 3.159(c)(4).  With respect to factor # 3 above (an indication that the claimed disability may be associated with service or with another service-connected disability), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has been diagnosed with obstructive sleep apnea, see November 2008 sleep study report, and he testified that he has experienced sleep problems/sleep apnea since 1985 or 1986 (while in service).  Tr. at 8.  He has also submitted lay statements from family and fellow service members attesting to the Veteran suffering sleep problems continuously since service.  The Board finds the lay statements regarding continuity of symptoms since service to be plausible.  The Board finds that the Veteran is competent to testify as to his experience of sleep problems since service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).

Hence, the Board finds that a VA examination (to secure a medical opinion which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale) is needed for proper consideration of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his obstructive sleep apnea.  The Veteran's claims folder (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished, and all clinical findings should be clearly described.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that currently diagnosed obstructive sleep apnea had its clinical onset during the Veteran's active service, or is otherwise causally related to his service?

The examiner must explain the rationale for all opinions.

2.  The RO should then review the record and readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


